
	
		III
		109th CONGRESS
		2d Session
		S. RES. 473
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2006
			Ms. Murkowski (for
			 herself, Mr. Talent, and
			 Mrs. Lincoln) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 14, 2006, as
		  National Police Survivors Day.
	
	
		Whereas the National Law Enforcement Officers Memorial in
			 Judiciary Square of Washington, D.C., lists on its Wall of Remembrance the
			 names of 17,535 Federal, State and local law enforcement officers who have died
			 in the line of duty;
		Whereas, in the United States, 1 law enforcement officer
			 is killed every 53 hours, and between 140 and 160 law enforcement officers lose
			 their lives in the line of duty each year;
		Whereas, on May 14, 1983, on the eve of the 2nd annual
			 National Peace Officers’ Memorial Service, 10 widows of fallen law enforcement
			 officers came together at dinner to discuss the lack of support for law
			 enforcement survivors;
		Whereas, exactly 1 year later, that discussion led to the
			 formation of Concerns of Police Survivors, Inc. at the first annual National
			 Police Survivors Seminar, which drew 110 law enforcement survivors from
			 throughout the United States;
		Whereas Concerns of Police Survivors, Inc. has grown to
			 serve over 15,000 surviving families of fallen law enforcement officers by
			 providing healing, love, and the opportunity for a renewed life;
		Whereas Concerns of Police Survivors, Inc. and its 48
			 chapters throughout the United States—
			(1)provide a program
			 of peer support and counseling to law enforcement survivors for 365 days a
			 year;
			(2)helps survivors
			 obtain the death benefits to which they are entitled; and
			(3)sponsors
			 scholarships for children and surviving spouses to pursue post-secondary
			 education;
			Whereas Concerns of Police Survivors, Inc. sponsors a
			 year-round series of seminars, meetings and youth activities, including the
			 National Police Survivors' Seminar during National Police Week, retreats for
			 parents, spouses, siblings, and programs and summer activities for young and
			 adolescent children;
		Whereas Concerns of Police Survivors, Inc. helps law
			 enforcement agencies cope with the loss of an officer by promoting the adoption
			 of standardized policies and procedures for line-of-duty deaths; and
		Whereas Concerns of Police Survivors, Inc. inspires the
			 public to recognize the sacrifices made by law enforcement families by
			 encouraging all citizens of the United States to tie a blue ribbon to their car
			 antenna during National Police Week: Now, therefore, be it
		
	
		That the Senate—
			(1)designates May
			 14, 2006, as National Police Survivors Day; and
			(2)calls on the
			 people of the United States to observe National Police Survivors’ Day with
			 appropriate ceremonies to pay respect to—
				(A)the survivors of
			 the fallen heroes of law enforcement; and
				(B)the fallen law
			 enforcement officers who, through their courageous deeds, have made the
			 ultimate sacrifice in service to their community.
				
